Order entered December 22, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00056-CV

 COLUMBIA NORTH HILLS HOSPITAL, SUBSIDIARY, L.P., INDIVIDUALLY AND
          A/K/A AND D/B/A NORTH HILLS HOSPITAL, Appellant

                                               V.

                               TONI GAIL TUCKER, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-15031

                                           ORDER
       We GRANT Appellant’s Unopposed Motion for Leave to File Post-Submission Letter

Brief. The letter brief received on December 11, 2014, is considered properly filed.


                                                      /s/   KERRY P. FITZGERALD
                                                            JUSTICE